Citation Nr: 0904391	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under the Montgomery GI Bill (Chapter 30) Tuition 
Assistance Top-Up Program (TATU).  


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant entered service in January 2006 and is 
currently on active duty in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant entered active duty service in January 
2006.  

2.  The appellant applied for the Montgomery GI Bill Tuition 
Assistance Top-Up Program in February 2007.  

3.  At the time of the application for education benefits, 
the appellant had not served on active duty for three years.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill) Tuition Assistance Top-Up Program 
(TATU), have not been met. 38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2008); 38 C.F.R. § 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA prescribes VA duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.

In this case, the Board may proceed with the issue on appeal 
at this time without reviewing the provisions of the VCAA.  
The Court of Appeals for Veterans Claims (Court) has held 
that, in a case where the law is dispositive of the claim, 
the claim should be denied for lack of legal merit under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Court has also held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002). 

The appellant seeks payment of VA educational assistance 
benefits under the Tuition Assistance Top-Up Program under 
the Montgomery GI Bill (MGIB), Chapter 30, Title 38, United 
States Code.  The appellant has been deemed ineligible for VA 
educational assistance benefits under the MGIB based upon the 
fact that she has not served the minimum required period of 
active service to qualify for benefits.  The appellant is 
seeking a waiver of that requirement.  

For veterans or active servicemen who are eligible for 
Chapter 30 educational benefits, a tuition assistance top-up 
program (TATU) permits the VA to issue payment to an 
individual for all or any portion of the difference between 
the tuition assistance amount paid by the military component 
and the total cost of tuition and related charges.  See 38 
U.S.C.A. § 3014(b) (West 2002).

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).  

The appellant need not have served the requisite amount of 
time pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual 
was discharged or released from active duty for any one of 
the following reasons: (i) For a service-connected 
disability, or (ii) For a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or (iii) Under 10 U.S.C. 1173 (hardship 
discharge), or (iv) For convenience of the government (A) 
After completing at least 20 continuous months of active duty 
of an obligated period of active duty that is less than three 
years, or (B) After completing 30 continuous months of active 
duty of an obligated period of active duty that is at least 
three years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy, or (vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

The record shows that the appellant entered active service in 
January 2006 with a term of military service obligation of 
eight years.  Therefore, since the appellant's obligated term 
of active service is more than three years, in order to be 
eligible for educational benefits under Chapter 30, the 
appellant must have served for at least three years of 
continuous active service.  The appellant applied for 
educational benefits under the TATU program in February 2007.  
The record shows she entered active service in January 2006.  
At the time she applied for benefits, she had not served the 
minimum required period of time in order to qualify for 
educational benefits under Chapter 30 and therefore, she is 
not entitled to educational benefits under the TATU program. 

Furthermore, the Board notes that none of the exceptions 
listed in 38 C.F.R. § 21.7042(a)(5) are applicable in the 
appellant's case as the exceptions are applicable in cases 
where the appellant has been discharged and the record shows 
the appellant is still on active duty and has not been 
discharged from active service and does not have any prior 
periods of active service.  

The Board also notes that, eligibility for Chapter 30 
educational assistance may also be established, 
notwithstanding any other provision of law, for an individual 
who is involuntarily separated with an honorable discharge 
after February 2, 1991, if the statutory criteria under 38 
U.S.C.A. § 3018A are met.  Finally, notwithstanding any other 
provision of law, educational assistance may be appropriate 
for individuals separated from active service with an 
honorable discharge and who receives voluntary separation 
incentives.  38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045. 
However, as noted above, the record does not show that the 
appellant has been separated from service.  As such, these 
exceptions are not applicable in the appellant's case.  

The appellant does not have the requisite active service for 
Chapter 30 educational benefits.  The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the appellant's claim must be denied.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
Tuition Assistance Top-Up Program (TATU), is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


